DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the trademark IBM [paragraph 0066], has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. 
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
There is no need for a rejection of Claims 10-18 under 35 U.S.C. 101. Although Claims 10-18 are drawn towards a "computer program product comprising a computer readable storage medium" which could include a non-statutory digital signal, the specification clearly states that propagating signals are excluded. [paragraph 0107, A 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 10-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hinton et al., (US 20120179646 A1) hereinafter referred to as Hinton in view of Wang et al., (US 20100030995 A1) hereinafter referred to as Wang.
Regarding Claims 1, 10, and 19, Hinton discloses A computer-implemented method, comprising: receiving a data volume having data from multiple tenants therein; [Abstract, A cloud enablement aggregation proxy (CEAP) receives and  
separating data in the data volume into objects using tenant identifiers from metadata corresponding to portions of the data, wherein each object corresponds to a respective tenant; [Abstract, An optional tenant separation proxy (TSP) separates the annotated log data on a per tenant basis prior to storage] 
storing the objects in object storage; [Abstract, and the tenant-specific log data may be stored in per tenant data structures or dedicated tenant log event databases to facilitate subsequent compliance or other analysis] 
and updating the metadata with information pertaining to the object which the data in the data volume was separated into, [Abstract, For each of the set of transactions, the CEAP annotates log data associated with the tenant and the particular transaction to include a tenant-specific identifier. An optional tenant separation proxy (TSP) separates the annotated log data on a per tenant basis prior to storage, and the tenant-specific log data may be stored in per tenant data structures or dedicated tenant log event databases to facilitate subsequent compliance or other analysis - teaches that the log data is annotated with a "tenant-specific identifier". This is the "updating" of the metadata. The log data is then separated on a "per tenant basis prior to storage, and the tenant-specific log data may be stored in per tenant data structures". Therefore, the updated metadata is for each of the separated data elements which are then subsequently stored separately]
Hinton does not explicitly teach wherein updating the metadata with the information is performed after the data in the data volume has been separated.
Wang teaches wherein updating the metadata with the information is performed after the data in the data volume has been separated. [paragraph 0041, The data access status of each tenant is preferably stored in a multi-tenancy metadata repository and changes dynamically according to the data access status of each tenant] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Wang with the disclosure of Hinton. The motivation or suggestion would have been to track status changes dynamically. (paragraph 0041) Although the order of action in the Hinton reference for the particular embodiment referenced above, indicates that the updating of the metadata occurs prior to the data being separated. However, Hinton explicitly states that “it should be understood that such order is exemplary, as alternative embodiments may perform the operations in a different order, combine certain operations, overlap certain operations, or the like.” (paragraph 0084) Therefore, the combination of the Hinton and Wang reference is applicable.
Regarding Claims 2 and 11, Hinton discloses wherein the data volume is received at a cloud-based distributed system, [Abstract, A cloud enablement aggregation proxy (CEAP) receives and processes audit data from audited resources before such data is stored in a database – the audit data is the data volume] 
wherein at least one program operating in the cloud-based distributed system is used to separate the data in the volume into the objects. [Abstract, An optional tenant separation proxy (TSP) separates the annotated log data on a per tenant basis prior to storage]

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hinton in view of Wang, as applied to Claims 1 and 10, respectively, above, and further in view of Chakroborty et al., (US 9398016 B1) hereinafter referred to as Chakroborty.
Regarding Claims 3 and 12, Hinton discloses wherein the data volume is received…, [Abstract, A cloud enablement aggregation proxy (CEAP) receives and processes audit data from audited resources before such data is stored in a database – the audit data is the data volume] 
wherein…separates the data in the volume into the objects. [Abstract, An optional tenant separation proxy (TSP) separates the annotated log data on a per tenant basis prior to storage]
The combination of Hinton and Wang does not explicitly teach at a virtual tape library, the virtual tape library.
Chakroborty teaches at a virtual tape library, the virtual tape library [Column 4, lines 56-61, the target storage devices, such as tape or disk array 108 may represent any practical storage device or set of devices, such as tape libraries, virtual tape libraries (VTL), fiber-channel (FC) storage area network devices, OST (OpenStorage) devices, and the like] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Chakroborty with the disclosures of Hinton and Wang. The motivation or suggestion would have been for multiple means to “store and access data” (Columns 4 and 5)
Regarding Claims 4 and 13, the combination of Hinton and Wang does not explicitly teach wherein the data volume includes virtual tape library volumes received from a mainframe.
Chakroborty teaches wherein the data volume includes virtual tape library volumes received from a mainframe. [Column 4, lines 56-61, the target storage devices, such as tape or disk array 108 may represent any practical storage device or set of devices, such as tape libraries, virtual tape libraries (VTL), fiber-channel (FC) storage area network devices, OST (OpenStorage) devices, and the like] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Chakroborty with the disclosures of Hinton and Wang. The motivation or suggestion would have been for multiple means to “store and access data” (Columns 4 and 5)
Regarding Claims 5 and 14, Hinton discloses wherein the data volume is received… [Abstract, A cloud enablement aggregation proxy (CEAP) receives and processes audit data from audited resources before such data is stored in a database – the audit data is the data volume] 
wherein the data volume is stored in a first designated portion of memory… [Abstract, and the tenant-specific log data may be stored in per tenant data structures or dedicated tenant log event databases to facilitate subsequent compliance or other analysis – the “per tenant data structures” would include multiple designated portions of memory]
wherein the object storage is a second designated portion of memory… [Abstract, and the tenant-specific log data may be stored in per tenant data structures or dedicated tenant log event databases to facilitate subsequent compliance or other analysis – the “per tenant data structures” would include multiple designated portions of memory]
The combination of Hinton and Wang does not explicitly teach at a virtual tape library, in the virtual tape library, in the virtual tape library.
Chakroborty teaches at a virtual tape library, in the virtual tape library, in the virtual tape library, [Column 4, lines 56-61, the target storage devices, such as tape or disk array 108 may represent any practical storage device or set of devices, such as tape libraries, virtual tape libraries (VTL), fiber-channel (FC) storage area network devices, OST (OpenStorage) devices, and the like] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Chakroborty with the disclosures of Hinton and Wang. The motivation or suggestion would have been for multiple means to “store and access data” (Columns 4 and 5)

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hinton in view of Wang, as applied to Claims 1 and 10, respectively, above, and further in view of Sasaki et al., (US 20140331007 A1) hereinafter referred to as Sasaki.
Regarding Claims 7 and 16, the combination of Hinton and Wang does not explicitly teach wherein separating data in the data volume into objects using tenant identifiers includes: determining whether a tenant identifier corresponds to an existing object in the object storage; using the tenant identifier to create a new tenant account having a new object in response to determining that the tenant identifier does not correspond to an existing object; and adding a portion of the data associated with the tenant identifier to the new object.
Sasaki teaches wherein separating data in the data volume into objects using tenant identifiers includes: determining whether a tenant identifier corresponds to an existing object in the object storage; [paragraph 0108, in a case that a write request (write instruction) is made from the host 200 to an LV not present in the cache disk 160, the substitution logical volume creation unit 12 creates an LV' in the cache disk 160 – there is a determination that there is not an existing LV (logical volume) which includes identifiers]
using the tenant identifier to create a new tenant account having a new object in response to determining that the tenant identifier does not correspond to an existing object; and adding a portion of the data associated with the tenant identifier to the new object. [paragraph 0108, in a case that a write request (write instruction) is made from the host 200 to an LV not present in the cache disk 160, the substitution logical volume creation unit 12 creates an LV' in the cache disk 160 – there is a determination that there is not an existing LV (logical volume) which includes identifiers] [paragraph 0110, The substitution logical volume creation unit 12 creates an LV' by copying stub data (management information) of an LV subject to the write request from the host 200 in the cache disk 160] [paragraph 0111, The stub data is management information that is created when, for example, an LV is created in a cartridge tape and initialized (puts in a state where data of 16544 bytes in total, management server 10 information, an LVH, a VOL, and an HDR1, is written so as to allow use in a virtual library device). The stub data is a metadata portion of an LV that is present in the cache disk 160 all the time] [paragraph 0113, The stub data has a file name same as that of the migrated logical volume as information. The stub data contains a record table (data block size, compression rate, and the like) in which detailed information of each data block written in the LV is tabulated. The stub data also contains a part of user data in the LV – the identifiers, which are in the metadata, are used in the creation of the new LV which stores the data]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Sasaki with the disclosures of Hinton and Wang. The motivation or suggestion would have been to store data in a specified location if that location is not currently present. (Abstract and throughout)

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hinton in view of Wang, as applied to Claims 1 and 10, respectively, above, and further in view of Gibble et al., (US 20040044830 A1) hereinafter referred to as Gibble.
Regarding Claims 9 and 18, the combination of Hinton and Wang does not explicitly teach wherein the data in the data volume is separated into objects in response to receiving a data request from one of the tenants.
Gibble teaches wherein the data in the data volume is separated into objects [Abstract, A cloud enablement aggregation proxy (CEAP) receives and processes audit data from audited resources before such data is stored in a database – the audited resources are the tenants 
in response to receiving a data request from one of the tenants. [paragraph 0077, The data request may include the VOLSER 350 corresponding to the data 354 requested by the host 106] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Gibble with the disclosures of Hinton and Wang. The motivation or suggestion would have been for processing data requests. (paragraph 0077)

Allowable Subject Matter
Claims 6, 8, 15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 6, 15, 20, the references do not explicitly teach nor suggest in detail, wherein separating data in the data volume into objects using tenant identifiers includes: determining whether an object size of an existing object in the object storage is above a threshold, wherein the existing object corresponds to a tenant identifier; using the tenant identifier to create a new object in response to determining that the object size of the existing object is above a threshold; adding the portion of the data associated with the tenant identifier to the new object; and adding the portion of the data associated with the tenant identifier to the existing object in response to determining that the object size of the existing object is not above the threshold in view of other limitations of the intervening claims.
Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitations taking wholly in combination with all the elements of each independent claim.
Regarding Claims 8 and 17, the references do not explicitly teach nor suggest in detail, wherein creating a new tenant account includes: creating new object credentials; creating new file credentials; creating a storage policy; creating an encryption policy; modifying file access control lists; and enabling file access protocol in view of other limitations of the intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497